Title: Notes on Hudson Valley Lodgings, [post 24 April] 1791
From: Madison, James
To: 


[post 24 April 1791]



Best Taverns



over the Bridge



Kings bridge—New House



Crowtons—A Widow Purdie



Peekskill—Excellent



Fish kill—2d. Tavern



near a new Church



good beds—bad dinner—


Near this a curious spring noted by Colles in his chart enquire of it for Ct. Andriani


Poughkepsie—Capt: Weeks—
Reinbeck X—very bad—
Red Hook—very good
Claverack—best accommodations
1 mile beyond at a farmers who is Captn.





Hudson—City Tavern


